PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/345,999
Filing Date: 8 Nov 2016
Appellant(s): Weber et al.



__________________
James N. Kallis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 23, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated September 23, 2021.
 (2) Response to Argument
A. Claims 1-2, 4-6, and 10-14 are patentable under 35 U.S.C. 103 over U.S. Patent No. 5,155,685 (Kishi) in view of U.S. Publication No. 2014/0059781 (Lafleche) and U.S. Publication No. 2004/0054306 (Roth).
	1. Independent Claim 1
	Appellant’s summary of independent claim 1 has been considered (see pages 3-4 of the Appeal Brief), but there are no particular arguments in this section.
	2. Kishi in view of Lafleche and Roth
	Regarding the argument that Lafleche further discloses the second bladder has a pressure sensor to detect a pressure of the second bladder only, and thus discloses first and second pressure sensors for detecting pressure of first and second bladders, respectively (see the last two paragraphs of page 5 of the Appeal Brief), this argument is not persuasive. While Lafleche does disclose an embodiment that has a plurality of air pressure sensors, one for each inflatable bladder (see for example pressure sensors 122, Fig. 7 and claim 7 of Lafleche), the Examiner relied upon a different embodiment of 
3. Independent Claim 1 Compared to Kishi in view of Lafleche and Roth
	a. Kishi/Lafleche/Roth does not teach all claim limitations.
Regarding the argument that none of Kishi, Lafleche, and Roth, individually, discloses only a single pressure sensor for detecting the pressure of only one of multiple bladders pursuant to claim 1 (see the first paragraph of page 7 of the Appeal Brief), this argument is not persuasive. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Lafleche does disclose using a single pressure sensor for detecting the pressure of only one of multiple bladders (see lines 1-4 and lines 9-11 of [0007], there are two inflatable bladders disclosed but only one pressure sensor is referenced). This pressure sensor is used to sense the level of air pressure inside just one of the inflatable bladders (the “second” inflatable bladder, corresponding to the first bladder in the claims, see lines 9-11 of [0007]), and the 
	Regarding the argument that Lafleche describes setting an inflation level of the second bladder based on the pressure of the first bladder sensed by the first pressure sensor, but that consistent with the remaining disclosure of Lafleche, the second bladder has a second pressure sensor (see the third paragraph of page 7 of the Appeal Brief), this argument is not persuasive. While Lafleche does disclose an embodiment that has a plurality of air pressure sensors, one for each inflatable bladder (see for example pressure sensors 122, Fig. 7 and claim 7 of Lafleche), the Examiner relied upon a different embodiment of Lafleche to teach the use of a pressure sensor that detects pressure in just one of the two bladders (see paragraph [0007] and claim 17 of Lafleche). The embodiment described in paragraph [0007] and claim 17 of Lafleche does not necessarily incorporate all of the limitations disclosed throughout the remainder of Lafleche.
Regarding the argument that Lafleche does not specifically state the air pressure sensor in para. [0007] is the “only” pressure sensor, or being a “single” pressure sensor (see the third paragraph of page 7 of the Appeal Brief), this argument is not persuasive. Paragraph [0007] states that there is “an air pressure sensor” and “the air pressure sensor generates air pressure signals indicative of a level of air pressure inside of the second inflatable bladder” (emphasis added). One of ordinary skill in the art would recognize that the words “an” and “the” indicate a single pressure sensor. Furthermore, the context of para. [0007] suggests only a single pressure sensor because despite referring to both a first inflatable bladder and a second inflatable bladder, para. [0007] first] bladder (see lines 9-11 of [0007], and note that the “second inflatable bladder” of Lafleche corresponds to the first inflatable bladder in the claims). By measuring the pressure level inside the first bladder, the controller can control the inflation level of the second bladder based on the inflation level of the first bladder (see the last sentence of para. [0007] and see claim 17, and note that Lafleche’s “first inflatable bladder” corresponds to the second inflatable bladder in the claims, and Lafleche’s “second inflatable bladder” corresponds to the first inflatable bladder in the claims). Lastly, looking at the context of para. [0007] based upon the surrounding paragraphs, if Lafleche’s embodiment in para. [0007] included multiple pressure sensors, then it would have been stated as such because para. [0006] shows that when multiple sensors are used, they are spelled out as “a first depth sensor, a second depth sensor” (see lines 1-4 of [0006]).
Regarding the argument that Lafleche does not describe an embodiment where there are two inflatable bladders but only one air pressure sensor (see page 8 of the Appeal Brief), this argument is not persuasive. As discussed above, Paragraph [0007] and claim 17 of Lafleche clearly describe a particular embodiment that has two inflatable bladders, but only one air pressure sensor.
Regarding the argument that Lafleche does not disclose “a single air pressure sensor for the first bladder can be used to determine the appropriate air pressure in the second bladder” as posited by the Examiner to the extent that the “appropriate air pressure in the second bladder” is the actual air pressure in the second bladder (see the last two lines of page 8 of the Appeal Brief, through the first paragraph of page 9 of the 
Regarding the argument that “Lafleche further discloses … inflating the 2nd bladder until its pressure reaches the 2nd target pressure as detected by a 2nd pressure sensor” (see the second paragraph of page 9 of the Appeal Brief), this argument is not persuasive. Appellant has not indicated where Lafleche states that the second bladder is inflated until it reaches a second target pressure as detected by a second pressure sensor. Regardless, the embodiment described in para. [0007] and claim 17 of Lafleche clearly does not support this use of a second pressure sensor for a second target pressure.
Regarding the argument that for the same reasoning of modifying Kishi “to include a [1st] pressure sensor configured to detect a pressure of the first bladder only,” it would be desired to further modify Kishi with a 2nd pressure sensor configured to detect a pressure of the 2nd bladder only and inflate the 2nd bladder until its pressure reaches the 2nd target pressure as detected by the 2nd pressure sensor (see the last paragraph of page 9 of the Appeal Brief, through the first two lines of page 10 of the Appeal Brief), this argument is not persuasive. Lafleche in para. [0007] only discloses one pressure sensor and it is associated with the second inflatable bladder (see lines 9-11 of [0007]). Lafleche specifically states that the controller determines a suitable inflation level of the first bladder based upon the suitable inflation level of the second 
Regarding the argument that the omission of the second pressure sensor is improper because the function of the second pressure sensor is desired for the same reasons that the function of the first pressure sensor in the modified device is desired (see the first full paragraph of page 10 of the Appeal Brief), this argument is not persuasive. As already explained above, one of ordinary skill in the art would understand the embodiment in para. [0007] of Lafleche to include just one pressure sensor for the second bladder, and this embodiment determines a suitable inflation level of the first bladder based upon the suitable inflation level of the second bladder. There is a motivation to omit the function of the second pressure sensor because it does not appear to be necessary in the embodiment described in para. [0007] of Lafleche. Thus, as stated in the Final Rejection, omission of a second pressure sensor would “simplify operation of the device and reduce material costs” (see the first paragraph of page 7 of the Final Rejection mailed September 23, 2021).
b. Modification of Kishi/Lafleche/Roth to teach all claim limitations is improper.
Regarding the argument that one of ordinary skill in the art would further modify Kishi to include a second pressure sensor to detect a pressure of the second bladder, as taught by Lafleche because this would further help to distribute the patient’s weight, thereby improving comfort (see the last paragraph of page 10 of the Appeal Brief, through the first paragraph of page 11 of the Appeal Brief), this argument is not persuasive. As already explained above, one of ordinary skill in the art would 
Regarding the argument that neither Kishi nor Lafleche provide rationale for modifying Kishi with a modified version of Lafleche to just include only one pressure sensor (see the second paragraph of page 11 of the Appeal Brief), this argument is not persuasive. First, it is noted that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). One of ordinary skill in the art would understand the embodiment in para. [0007] of Lafleche to include just one pressure sensor for the second bladder, and this embodiment determines a suitable inflation level of the first bladder based upon the suitable inflation level of the second bladder. Furthermore, there is a motivation to modify Kishi because Lafleche shows that its invention is able to help to sufficiently distribute the patient’s weight, thereby improving comfort (see the last two sentences of [0003] of Lafleche). Additionally, modifying Kishi to include a controller taught by Lafleche is advantageous because it allows the user to adjust the inflation levels to meet their particular desire (see lines 9-11 of [0088] of Lafleche). Therefore, the rejection is maintained.
c. The cited modification of Kishi with Lafleche is improper.
nd bladder based upon the suitable inflation level (i.e., target pressure) of the 1st bladder for the purpose of helping to distribute the patient’s weight, thereby improving comfort based upon col. 4, lines 1-17 and Figs. 6-7 of Kishi … where target pressures A and B are a function of one another (see the last paragraph of page 11 of the Appeal Brief, through the first paragraph of page 12 of the Appeal Brief), this argument is not persuasive. There is nothing in the cited portion of Kishi that suggests the target pressures A and B are a function of one another, or that the second bladder is based upon the inflation level of the first bladder. Instead, the target pressures of Kishi are specifically shown to be a function of the user’s weight (see col. 4, lines 1-17). Furthermore, the cited portion of Kishi does not mention the “second bladder” (thigh supporting air-bag 17, Fig. 2 of Kishi) at all. Instead, col. 4, lines 1-17 reference “lumbar supporting air-bags 19a and 19b” which are not relied upon in the rejection of the independent claims. 
Regarding the argument that Kishi employs this algorithm “because this will help to distribute the [seat occupant’s] weight, thereby improving comfort” and therefore it is improper to modify the Kishi reference with the feature taught by Lafleche (see the first paragraph of page 12 of the Appeal Brief), this argument is not persuasive. Nothing in col. 4, lines 1-17 states that this inflation control is “for the purpose of helping to distribute the patient’s weight, thereby improving comfort.” That phrase comes from the language of Lafleche (see the last two sentences of [0003] of Lafleche). The mere fact that occupant weight is detected by Kishi does not mean Kishi’s inflation already has the specific weight distribution effect and comforting effect taught by Lafleche. Furthermore, 
Regarding the argument that modifying Kishi to include a pressure sensor configured to detect a pressure of the first bladder only, without more, does not result in helping distribute the patient’s weight, thereby improving comfort (see the second paragraph of page 12 of the Appeal Brief), this argument is not persuasive. The combination of Kishi and Lafleche did not merely add a pressure sensor. The rejection statement in the Final Rejection mailed September 23, 2021, specifically stated “modify the seat mechanism of Kishi to include a pressure sensor configured to detect a pressure of the first bladder only, and to have the controller include a user selectable interface to adjust a target pressure and an algorithm that bases the inflation of the second bladder based upon the suitable inflation level of the first bladder as taught by Lafleche” (emphasis added, see pages 4-5 of the Final Rejection mailed September 23, 2021). Additionally, it is reiterated that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). One of ordinary skill in the art, when modifying the seat mechanism to include the pressure sensor taught by Lafleche would also be modifying the controller to allow the pressure to be used as feedback, as in Lafleche. Therefore, the rejection is maintained.
B. Claims 7 and 15 are patentable under 35 U.S.C. 103 over Kishi in view of Lafleche, Roth, and U.S. Patent No. 6,786,879 (Bolam).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785   

/JULIE K BROCKETTI/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        
                                                                                                                                                                                                     {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.